Pee Ctjeiam,
In this case the evidence was not sufficient to establish the claim of the bank against the defendants. The certificate of stock issued by the bank to John R. Baker, Jr., November 14, 1890, was delivered by him to the defendants on the same day, and on account of his liability to them. On November 17, they presented to the bank the aforesaid certificate of stock, then standing in the name of John R. Baker, Jr., for transfer to them under a power of attorney from him. In compliance with their request the bank issued a certificate to them, and on November 28, they sold and delivered it to the bank, with four demand notes of Baker, together with a transfer of the col-laterals pledged as security for the same. The sales and transfers obviously originated in the application of the bank to the defendants for information as to the nature and amount of Baker’s indebtedness to them. The accuracy of the information received is not denied, and the purchase by the bank was in aid of its claims against Baker. The certificate issued to Baker, and by him deposited with the defendants as collateral to the loan, was genuine, and so was the certificate issued to them at their request. They had no knowledge of the forgery of Baker previous to their sale to the bank, and their transactions with Baker and the bank were irreproachable. The error of the bank was in issuing to the forger a genuine certificate of stock, but with the consequences of it the defendants are not chargeable. The certificate of stock they sold to the bank was theirs, lawfully and in good faith acquired in the transaction of a legitimate business. In the refusal of the court to take off the compulsory nonsuit entered on the motion of the defendants we discover no error. As we cannot find in the testimony, oral or documentary, any warrant for the bank’s contention we dismiss the assignment.
Judgment affirmed.